By the COURT.
It appears by the answer of respondent that an appeal has been duly perfected to said superior court *742from a judgment of a justice of the peace, who transferred all the papers in the case except a copy of his docket, which the superior court has made an order to have transferred as the law requires: Code Civ. Proe., sec. 975. Petitioner demurs to said answer, and upon the issue so raised the matter is submitted. The answer, in our opinion, shows that respondent is not acting without, nor in excess of, its jurisdiction.
The demurrer is overruled.